Name: Commission Regulation (EEC) No 776/89 of 28 March 1989 amending Regulation (EEC) No 1767/82 as regards imports of certain cheeses from Romania
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 84/24 Official Journal of the European Communities 29. 3 . 89 COMMISSION REGULATION (EEC) No 776/89 of 28 March 1989 amending Regulation (EEC) No 1767/82 as regards imports of certain cheeses from Romania Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk products ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 14 (7) thereof, Whereas by letter of 3 February 1989 Romania notified the Commission that the agency issuing the IMA 1 certificates provided for in Article 1 of Commission Regulation (EEC) No 1767/82 (3), as last amended by Regulation (EEC) No 4147/88 (4), is no longer called the 'Officiul de Control al Marfurilor but the 'Organisatia de control al marfurilor Romcontror' ; whereas the name as set out in Annex IV to the abovementioned Regulation must accordingly be amended ; whereas that Regulation should, at the request of the persons concerned, be made applicable from 1 September 1988, from which date difficulties have arisen in connection with customs clearance operations owing to the change of name ; HAS ADOPTED THIS REGULATION : Article 1 In Annex IV to Regulation (EEC) No 1767/82, the name of the issuing agency for Romania is hereby replaced by 'Organisatia de control al marfurilor Romcontror\ Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply at the request of the parties concerned from 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6 . 1968, p. 13 . (2) OJ No L 110, 29. 4. 1988, p. 27. (3) OJ No L 196, 5 . 7. 1982, p. 1 . (*) OJ No L 362, 30. 12. 1988, p. 40.